DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 11 and 20 are objected to because of the following informalities:  Claims 11 and 20 recite “first, second and third capacitive sensors”. But there is no third capacitive sensor in the previous claims, for the purpose of examination the limitation was interpreted as “first and second capacitive sensors”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Lotgering et al. in WO-2020/083544-A1 (hereinafter Lotgering) in view of Grau et al. in US 2020/0089357 (hereinafter Grau).  Note that a machine translation was used to reference the disclosure of the WIPO reference.

claim 1, Lotgering discloses a vehicle steering wheel (Lotgering’s Figs. 1-2 and abstract: see 2) comprising a rotatable rim (Lotgering’s Fig. 2 and abstract: see 5) comprising a core structure (Lotgering’s Figs. 3-5 and translation pg. 10: see structures from the interior 12 to the outside of rim 5); a rotation sensor (Lotgering’s translation pg. 13 2nd paragraph: rotation sensor for steering wheel) sensing rotation of the rim (Lotgering’s translation pg. 13 2nd paragraph and Figs. 11-12); a plurality of sections in a proximity sensing film (Lotgering’s Figs. 3-6 and translation pg. 10-11: film 9 of control element 4 for sections 17, 18 and 24) located on the rim (Lotgering’s Figs. 3-6: see 5) and the film extending along an arc length (Lotgering’s Figs. 3-6: film 9 to cover sections 17, 18 and 24); and a controller (Lotgering’s translation pg. 10 2nd paragraph: control unit [not shown]) processing sensed outputs (Lotgering’s translation pg. 10 2nd paragraph: signals sent from touch sensitive film 9) generated by sections of the proximity sensing film (Lotgering’s translation pg. 10 2nd paragraph: touch sensitive film 9 which is in sections 17, 18 and 24 of Fig. 6) and determining operator input commands (Lotgering’s translation pg. 10 2nd paragraph: operating actions such as Figs. 7-9 and translation pg. 12) based on the sensed outputs (Lotgering’s translation pg. 10 2nd paragraph), wherein the controller assigns a function to each of the sections of the proximity sensing film (Lotgering’s Fig. 6 and translation pg. 11: section 17: gear stage engaged, section 18: parking brake applied/released, section 24: operating action) such that a given function associated with a section of the proximity sensing film remains at the same position in space as the rim is rotated at an angle (Lotgering’s translation pg. 13: e.g. from Fig. 11 to Fig. 12).
	Lotgering fails to explicitly disclose the rotation sensor sensing an angle of rotation and Lotgering fails disclose the details of the touch sensitive film and therefore fails to disclose a plurality of proximity sensors or changing the function of the proximity sensors as the rim is rotated.
	However, because Lotgering does disclose the rotation angle sensing when the steering wheel is steered 45° (Lotgering’s Figs. 11-12 and translation pg. 13), thus it would have been 
	Still, Lotgering fails disclose the details of the touch sensitive film and therefore fails to disclose a plurality of proximity sensors or changing the function of the proximity sensors as the rim is rotated. Nevertheless, in the same field of endeavor of touch and pressure detection in vehicle steering wheels, Grau discloses a touch and pressure sensitive film that includes a plurality of sensors (Grau’s Fig. 1 and par. 27: sensor array) on a steering wheel (Grau’s Figs. 4-5 and par. 40-41). Thus, it would have been obvious to one of ordinary skill in the art that Lotgering’s touch and pressure film (Lotgering’s Fig. 3: see 9) would be an array of sensors (Grau’s Figs. 1, 4-5 and par. 27, 40-41) in order to obtain the benefit of accurate detection at each sensor location (Grau’s par. 17). By doing such combination, it would also have been obvious to one of ordinary skill in the art that to change the function of the proximity sensors as the rim is rotated (Lotgering’s Fig. 6: the sensors in sections 17, 18 and 24 have a function that changes when the rim is rotated 45° to Fig. 12 and the sensors rotate out of the sections 17, 18 and 24 which remain in place despite rotation per translation pg. 13) in order to obtain Lotgering’s intended objective of the sections 17, 18 and 24 remaining in place even when the rim is rotated (Lotgering’s Fig. 12 and translation pg. 13).
	By doing such combination, Lotgering in view of Grau disclose:
A vehicle steering wheel (Lotgering’s Figs. 1-2 and abstract: see 2) comprising:
a rotatable rim (Lotgering’s Fig. 2 and abstract: see 5) comprising a core structure (Lotgering’s Figs. 3-5 and translation pg. 10: see structures from the interior 12 to the outside of rim 5);
a steering angle sensor (Lotgering’s translation pg. 13 2nd paragraph: rotation sensor for steering wheel) sensing an angle of rotation of the rim (Lotgering’s translation pg. 13 2nd 
a plurality of proximity sensors (Lotgering’s Figs. 3-5 and translation pg. 10: touch film 9 on control element 4 which upon combination with Grau’s Figs. 1, 4-5 and par. 27, 40-41 includes a sensor array of multiple sensors as shown) located on the rim (Lotgering’s Figs. 3-6: see 5) and spaced apart from one another along an arc length (Lotgering’s Fig. 6: sections 17, 18 and 24 are spaced apart as shown and are covered by sensor arrays which are also spaced apart per Grau’s Figs. 1, 4-5 and par. 27, 40-41); and
a controller (Lotgering’s translation pg. 10 2nd paragraph: control unit [not shown]) processing sensed outputs (Lotgering’s translation pg. 10 2nd paragraph: signals sent from touch sensitive film 9) generated by each of the plurality of proximity sensors (Lotgering’s translation pg. 10 2nd paragraph and Grau’s par. 17, 27: sensed current/voltage at sensors) and determining operator input commands (Lotgering’s translation pg. 10 2nd paragraph: operating actions such as Figs. 7-9 and translation pg. 12) based on the sensed outputs (Lotgering’s translation pg. 10 2nd paragraph), wherein the controller assigns a function (Lotgering’s translation pg. 11: gear stage engaged, parking brake applied/released and others) to each of the proximity sensors (Lotgering’s translation pg. 11: sections 17, 18 and 24 in the orientation of Fig. 6 which are covered by an array of sensors per Grau’s Figs. 1, 4-5 and par. 17, 27, 40-41) that changes as the rim is rotated at an angle (Grau’s Figs. 1, 4-5 and par. 40-41 array of sensors in Lotgering’s sections 17, 18 and 24 in Lotgering’s Fig. 6 orientation have the function of translation’s pg. 11. These sensors rotate out of sections 17, 18 and 24 in Lotgering’s Fig. 12 per translation pg. 13 and therefore their function changes such that sections 17, 18 and 24 remain in place despite rim rotation per translation pg. 13) such that a given function associated with a proximity sensor remains at the same position in space (Lotgering’s translation pg. 13 and Fig. 12).

claim 2, Lotgering in view of Grau disclose further comprising a cover wrap (Lotgering’s Fig. 3 and translation pg. 5: last paragraph into pg. 6, pg. 10 1st paragraph: cover 10) surrounding the plurality of proximity sensors (Lotgering’s Fig. 3: see 9 surrounded by 10) and the core (Lotgering’s Figs. 3, 5 and translation pg. 10: last paragraph into pg. 11: see from 12 to 5 surrounded on the exterior).

Regarding claim 5, Lotgering in view of Grau disclose wherein the plurality of proximity sensors (Lotgering’s Figs. 3-5 and translation pg. 10: touch film 9 on control element 4 which upon combination with Grau’s Figs. 1, 4-5 and par. 27, 40-41 includes a sensor array of multiple sensors as shown) comprises proximity sensors located on multiple sides of the rim (Lotgering’s Fig. 6: see at least sections 17, 18 and 24).

Regarding claim 6, Lotgering in view of Grau further disclose wherein the plurality of proximity sensors (Lotgering’s Figs. 3-5 and translation pg. 10: touch film 9 on control element 4 which upon combination with Grau’s Fig. 1 and par. 27 includes a sensor array of multiple sensors as shown) are located on a front, back, top and bottom side of the rim (Lotgering’s Fig. 6: see front and top: at least section 24.  Grau’s Fig. 5 and par. 41: all of 525 [top and bottom] and front and back side).
It would also have been obvious that Lotgering sensors would cover the whole of the front and also the back side of the rim (Grau’s Fig. 5 and par. 41) in order to obtain the predictable result of touch sensing on the steering wheel (Grau’s par. 41).

Regarding claim 7, Lotgering in view of Grau further disclose wherein each of the proximity sensors (Lotgering’s Figs. 3-5 and translation pg. 10: touch film 9 on control element 4 which upon combination with Grau’s Fig. 1 and par. 27 includes a sensor array of multiple sensors as shown) is configured to detect a user touch command (Grau’s par. 17: detect touch nd paragraph: control unit [not shown]) controls one or more vehicle related operations (Grau’s par. 45: non-visual feedback or execution) based on at least one of the user touch command and the user pressure command (Grau’s par. 45: touch or press).
It would also have been obvious to one of ordinary skill in the art to use both the touch and pressure in Lotgering’s sections (Lotgering’s Fig. 6: see 17, 18 and 24) in order to obtain the benefit of determining if driver has limited control, avoid accidental activation and feedback according to pressure (Grau’s par. 45) and because Lotgering already discloses detecting pressure (Lotgering’s pg. 3 2nd paragraph, pg. 5: last paragraph into pg. 6).

Claims 3, 4 and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Lotgering in view of Grau as applied above, in further view of Schmid in DE 10-2015200907-A1. Note that a machine translation was used to reference the DE reference.

Regarding claim 3, Lotgering in view of Grau fail to disclose a display disposed within an opening defined by the rim. However, in the same field of endeavor of touch detection and display on steering wheels, Schmid discloses a display disposed within an opening defined by the rim (Schmid’s Fig. 1 and abstract: see 7). Therefore, it would have been obvious to one of ordinary skill in the art to for Lotgering in view of Grau’s steering wheel to include a display disposed within an opening defined by the rim (Schmid’s Fig. 1 and abstract: see 7 which upon combination performs the functions of Lotgering’s Fig. 6 and translation’s pg. 11: display areas 19-21), in order to obtain the benefit of a large display that is flexible and versatile (Schmid’s Fig. 1 and translation’s pg. 2 6th paragraph).

claim 4, Lotgering in view of Grau and Schmid disclose wherein the display (Schmid’s Fig. 1 see 7 which upon combination performs the display of Lotgering’s Fig. 6 and translation’s pg. 11 areas 19, 20 and 21) displays a function identifier (Lotgering’s Fig. 6 and translation pg. 11: see D, P and N) associated with at least one sensor of the plurality of proximity sensors (Lotgering’s Fig. 6: see 17 and 18).

Regarding claim 12, Lotgering discloses a vehicle steering wheel (Lotgering’s Figs. 1-2 and abstract: see 2) comprising a rotatable rim (Lotgering’s Fig. 2 and abstract: see 5) comprising a core structure (Lotgering’s Figs. 3-5 and translation pg. 10: see structures from the interior 12 to the outside of rim 5); a rotation sensor (Lotgering’s translation pg. 13 2nd paragraph: rotation sensor for steering wheel) sensing rotation of the rim (Lotgering’s translation pg. 13 2nd paragraph and Figs. 11-12); a plurality of sections in a capacitive sensing film (Lotgering’s Figs. 3-6 and translation pg. 10-11: film 9 of control element 4 for sections 17, 18 and 24) located on the rim (Lotgering’s Figs. 3-6: see 5) and the film extending along an arc length (Lotgering’s Figs. 3-6: film 9 to cover sections 17, 18 and 24); and a controller (Lotgering’s translation pg. 10 2nd paragraph: control unit [not shown]) processing sensed outputs (Lotgering’s translation pg. 10 2nd paragraph: signals sent from touch sensitive film 9) generated by sections of the capacitive sensing film (Lotgering’s translation pg. 10 2nd paragraph: touch sensitive film 9 which is in sections 17, 18 and 24 of Fig. 6) and determining operator input commands (Lotgering’s translation pg. 10 2nd paragraph: operating actions such as Figs. 7-9 and translation pg. 12) based on the sensed outputs (Lotgering’s translation pg. 10 2nd paragraph), wherein the controller assigns a function to each of the sections of the capacitive sensing film (Lotgering’s Fig. 6 and translation pg. 11: section 17: gear stage engaged, section 18: parking brake applied/released, section 24: operating action) such that a given function associated with a section of the capacitive sensing film remains at the same position in space as the rim is rotated at an angle (Lotgering’s translation pg. 13: e.g. from Fig. 
	Lotgering fails to explicitly disclose the rotation sensor sensing an angle of rotation and Lotgering fails disclose the details of the touch sensitive film and therefore fails to disclose a plurality of capacitive sensors, changing the function of the capacitive sensors as the rim is rotated or the display disposed within an opening defined by the rim.
	However, because Lotgering does disclose the rotation angle sensing when the steering wheel is steered 45° (Lotgering’s Figs. 11-12 and translation pg. 13), thus it would have been obvious to one of ordinary skill in the art, that Lotgering’s rotation sensor would be a steering angle sensor sensing an angle of rotation of the rim, in order to obtain the predictable result of sensing that the wheel was steered 45 degrees such that the functions of the touch sensitive film sections remain the same (Lotgering’s Fig. 12 and translation pg. 13).
	Still, Lotgering fails disclose the details of the touch sensitive film and therefore fails to disclose a plurality of capacitive sensors or changing the function of the proximity sensors as the rim is rotated. Nevertheless, in the same field of endeavor of touch and pressure detection in vehicle steering wheels, Grau discloses a touch and pressure sensitive film that includes a plurality of capacitive sensors (Grau’s Fig. 1 and par. 27: sensor array) on a steering wheel (Grau’s Figs. 4-5 and par. 40-41). Thus, it would have been obvious to one of ordinary skill in the art that Lotgering’s touch and pressure film (Lotgering’s Fig. 3: see 9) would be an array of capacitive sensors (Grau’s Figs. 1, 4-5 and par. 27, 40-41) in order to obtain the benefit of accurate detection at each sensor location (Grau’s par. 17). By doing such combination, it would also have been obvious to one of ordinary skill in the art that to change the function of the capacitive sensors as the rim is rotated (Lotgering’s Fig. 6: the sensors in sections 17, 18 and 24 have a function that changes when the rim is rotated 45° to Fig. 12 and the sensors rotate 
Still, Lotgering in view of Grau fail to disclose a display disposed within an opening defined by the rim. However, in the same field of endeavor of touch detection and display on steering wheels, Schmid discloses a display disposed within an opening defined by the rim (Schmid’s Fig. 1 and abstract: see 7). Therefore, it would also have been obvious to one of ordinary skill in the art to for Lotgering in view of Grau’s steering wheel to include a display disposed within an opening defined by the rim (Schmid’s Fig. 1 and abstract: see 7 which upon combination performs the functions of Lotgering’s Fig. 6 and translation’s pg. 11: display areas 19-21), in order to obtain the benefit of a large display that is flexible and versatile (Schmid’s Fig. 1 and translation’s pg. 2 6th paragraph).
	By doing such combination, Lotgering in view of Grau and Schmid disclose:
A vehicle steering wheel (Lotgering’s Figs. 1-2 and abstract: see 2) comprising:
a rotatable rim (Lotgering’s Fig. 2 and abstract: see 5) comprising a core structure (Lotgering’s Figs. 3-5 and translation pg. 10: see structures from the interior 12 to the outside of rim 5);
a steering angle sensor (Lotgering’s translation pg. 13 2nd paragraph: rotation sensor for steering wheel) sensing an angle of rotation of the rim (Lotgering’s translation pg. 13 2nd paragraph and Figs. 11-12: rotation is measured and upon combination it measures angle to determine 45° in Fig. 12);
a plurality of capacitive sensors (Lotgering’s Figs. 3-5 and translation pg. 5 last paragraph regarding capacitive and pg. 10: touch film 9 on control element 4 which upon combination with Grau’s Figs. 1, 4-5 and par. 27, 40-41 includes a sensor array of multiple sensors as shown) located on the rim (Lotgering’s Figs. 3-6: see 5) and spaced apart from one another along an arc length (Lotgering’s Fig. 6: sections 17, 18 and 24 are spaced apart as 
a controller (Lotgering’s translation pg. 10 2nd paragraph: control unit [not shown]) processing sensed outputs (Lotgering’s translation pg. 10 2nd paragraph: signals sent from touch sensitive film 9) generated by each of the plurality of capacitive sensors (Lotgering’s translation pg. 10 2nd paragraph and Grau’s par. 17, 27: sensed current/voltage at sensors) and determining operator input commands (Lotgering’s translation pg. 10 2nd paragraph: operating actions such as Figs. 7-9 and translation pg. 12) based on the sensed outputs (Lotgering’s translation pg. 10 2nd paragraph), wherein the controller assigns a function (Lotgering’s translation pg. 11: gear stage engaged, parking brake applied/released and others) to each of the capacitive sensors (Lotgering’s translation pg. 11: sections 17, 18 and 24 in the orientation of Fig. 6 which are covered by an array of sensors per Grau’s Figs. 1, 4-5 and par. 17, 27, 40-41) that changes as the rim is rotated at an angle (Grau’s Figs. 1, 4-5 and par. 40-41 array of sensors in Lotgering’s sections 17, 18 and 24 in Lotgering’s Fig. 6 orientation have the function of translation’s pg. 11. These sensors rotate out of sections 17, 18 and 24 in Lotgering’s Fig. 12 per translation pg. 13 and therefore their function changes such that sections 17, 18 and 24 remain in place despite rim rotation per translation pg. 13) such that a given function associated with a capacitive sensor remains at the same position in space (Lotgering’s translation pg. 13 and Fig. 12); and
a display disposed within an opening defined by the rim (Schmid’s Fig. 1 and abstract: see 7 which upon combination performs the functions of Lotgering’s Fig. 6 and translation’s pg. 11: display areas 19-21),
wherein the display (Schmid’s Fig. 1 see 7 which upon combination performs the display of Lotgering’s Fig. 6 and translation’s pg. 11 areas 19, 20 and 21) displays a function identifier (Lotgering’s Fig. 6 and translation pg. 11: see D, P and N) associated with at least one sensor of the plurality of capacitive sensors (Lotgering’s Fig. 6: see 17 and 18).
claim 13, Lotgering in view of Grau and Schmid disclose further comprising a cover wrap (Lotgering’s Fig. 3 and translation pg. 5: last paragraph into pg. 6, pg. 10 1st paragraph: cover 10) surrounding the plurality of capacitive sensors (Lotgering’s Fig. 3: see 9 surrounded by 10) and the core (Lotgering’s Figs. 3, 5 and translation pg. 10: last paragraph into pg. 11: see from 12 to 5 surrounded on the exterior).

Regarding claim 14, Lotgering in view of Grau and Schmid disclose wherein the plurality of capacitive sensors (Lotgering’s Figs. 3-5 and translation pg. 10: touch film 9 on control element 4 which upon combination with Grau’s Figs. 1, 4-5 and par. 27, 40-41 includes a sensor array of multiple sensors as shown) comprises capacitive sensors located on multiple sides of the rim (Lotgering’s Fig. 6: see at least sections 17, 18 and 24).

Regarding claim 15, Lotgering in view of Grau and Schmid further disclose wherein the plurality of capacitive sensors (Lotgering’s Figs. 3-5 and translation pg. 10: touch film 9 on control element 4 which upon combination with Grau’s Fig. 1 and par. 27 includes a sensor array of multiple sensors as shown) are located on a front, back, top and bottom side of the rim (Lotgering’s Fig. 6: see front and top: at least section 24.  Grau’s Fig. 5 and par. 41: all of 525 [top and bottom] and front and back side).
It would also have been obvious that Lotgering sensors would cover the whole of the front and also the back side of the rim (Grau’s Fig. 5 and par. 41) in order to obtain the predictable result of touch sensing on the steering wheel (Grau’s par. 41).

Regarding claim 16, Lotgering in view of Grau and Schmid further disclose wherein each of the capacitive sensors (Lotgering’s Figs. 3-5 and translation pg. 10: touch film 9 on control element 4 which upon combination with Grau’s Fig. 1 and par. 27 includes a sensor array of multiple sensors as shown) is configured to detect a user touch command (Grau’s par. nd paragraph: control unit [not shown]) controls one or more vehicle related operations (Grau’s par. 45: non-visual feedback or execution) based on at least one of the user touch command and the user pressure command (Grau’s par. 45: touch or press).
It would also have been obvious to one of ordinary skill in the art to use both the touch and pressure in Lotgering’s sections (Lotgering’s Fig. 6: see 17, 18 and 24) in order to obtain the benefit of determining if driver has limited control, avoid accidental activation and feedback according to pressure (Grau’s par. 45) and because Lotgering already discloses detecting pressure (Lotgering’s pg. 3 2nd paragraph, pg. 5: last paragraph into pg. 6).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lotgering in view of Grau as applied above, in further view of Lee et al. in TW-201712520-A (hereinafter Lee). Note that a machine translation was used to reference the TW reference.
Lotgering in view of Grau fail to disclose wherein each of the proximity [capacitive] sensors comprises: a first electrode; a second electrode; and a compliant dielectric layer disposed between the first and second electrodes. 
However, in the same field of endeavor of pressure and touch sensing, Lee discloses wherein each of the proximity [capacitive] sensors (Lee’s Figs. 4: see intersections of CL1 and CL2 and translation’s pg. 6 3rd paragraph) comprises: a first electrode (Lee’s Figs. 4 and translation’s pg. 6 3rd paragraph: CL1); a second electrode (Lee’s Fig. 4 and translation’s pg. 6 3rd paragraph: CL2); and a compliant dielectric layer (Lee’s Figs. 6 and translation’s pg. 7 2nd paragraph: see elastic substrate 65) disposed between the first and second electrodes (Lee’s Figs. 6), wherein the invention processes signals associated with the first and second electrodes (Lee’s translation’s pg. 3 3rd to 6th paragraphs regarding sensing signals from the rd to 6th paragraphs regarding driving, floating or reference voltages applied to the electrodes TX and RX) in different proximity [capacitive] sensor arrangements (Lee’s translation’s pg. 3 3rd to 6th paragraphs: some sensors in the first layer are driven, some sensors in the second layer are sensing, the two layers may include both driven and sensing electrodes, some may be grounded or floated) to provide a first capacitive sensor configured to sense touch (Lee’s translation’s pg. 6 5th paragraph: selectively driven as touch sensing electrodes) and a second capacitive sensor configured to sense pressure (Lee’s translation’s pg. 6 5th paragraph: selectively driven as force sensing electrodes).
Therefore, it would have been obvious to one of ordinary skill in the art to use Lee’s teachings in Lotgering in view of Grau’s invention, in order to obtain the benefit of accurate pressure sensing results with a capacitive touch panel without the bulk of an added pressure sensing module (Lee’s translation’s pg. 2 under Background-Art).
By doing such combination, Lotgering in view of Grau and Lee disclose:
wherein each of the proximity [capacitive] sensors (Lee’s Figs. 4: see intersections of CL1 and CL2 and translation’s pg. 6 3rd paragraph, equivalent to Grau’s Fig. 1 intersections) comprises: 
a first electrode (Lee’s Figs. 4 and translation’s pg. 6 3rd paragraph: CL1); 
a second electrode (Lee’s Fig. 4 and translation’s pg. 6 3rd paragraph: CL2); and
a compliant dielectric layer (Lee’s Figs. 6 and translation’s pg. 7 2nd paragraph: see elastic substrate 65) disposed between the first and second electrodes (Lee’s Figs. 6), 
wherein the controller (Lotgering’s translation pg. 10 2nd paragraph: control unit [not shown]) processes signals associated with the first and second electrodes (Lee’s translation’s pg. 3 3rd to 6th paragraphs regarding sensing signals from the electrodes TX and RX) and selectively reconfigures operation of the first and second electrodes (Lee’s translation’s pg. 3 3rd to 6th paragraphs regarding driving, floating or reference voltages applied to the electrodes TX rd to 6th paragraphs: some sensors in the first layer are driven, some sensors in the second layer are sensing, the two layers may include both driven and sensing electrodes, some may be grounded or floated) to provide a first capacitive sensor configured to sense touch (Lee’s translation’s pg. 6 5th paragraph: selectively driven as touch sensing electrodes) and a second capacitive sensor configured to sense pressure (Lee’s translation’s pg. 6 5th paragraph: selectively driven as force sensing electrodes).

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Lotgering in view of Grau and Lee as applied above, in further view of Seok et al. in US 2019/0210630 (hereinafter Seok).

Regarding claim 9, Lotgering in view of Grau and Lee fail to disclose wherein the first electrode comprises a pair of electrodes that are configurable to generate a mutual capacitance. 
However, in the same field of endeavor of capacitive touch in steering wheels, Seok discloses a pair of electrodes in the same layer (Seok’s Figs. 3-4 and par. 84: first electrodes would include pair of 111/113) that are configurable to generate a mutual capacitance to provide a first capacitive sensor (Seok’s par. 84: mutual cap and cap sensor formed by Tx and Rx) and are further configurable to generate a self-capacitance (Seok’s par. 83) to provide a second capacitive sensor (Seok’s par. 83:  each electrode is a self-capacitance sensor). 
Therefore, it would have been obvious to one of ordinary skill in the art to use Seok’s teachings of capacitive coupling among adjacent electrodes in Lotgering in view of Grau and Lee’s invention, in order to obtain the benefit of enhancing sensing capability (Seok’s par. 82). By doing such combination, Lotgering in view of Grau, Lee and Seok disclose:
wherein the first electrode (Lee’s Figs. 4 and translation’s pg. 6 3rd paragraph: CL1) comprises a pair of electrodes (Seok’s Figs. 3-4 and par. 84: first electrodes would include pair rd and 5th paragraph).

Regarding claim 10, Lotgering in view of Grau, Lee and Seok disclose wherein the pair of electrodes comprises a first plurality of capacitive fingers (Seok’s Fig. 3: see fingers of 111) and a second plurality of capacitive fingers (Seok’s Fig. 3: see fingers of 113), wherein the first plurality of capacitive fingers are interdigitated with the second plurality of capacitive fingers (Seok’s Fig. 3).

Regarding claim 11, Lotgering in view of Grau, Lee and Seok disclose fail to explicitly disclose wherein the controller sequentially samples signals associated with each of the first, second and third capacitive sensors. However, because Lee already discloses sequentially driving mutual capacitance touch sensing and force sensing (Lee’s translation’s pg. 6 5th paragraph and pg. 3 3rd-4th paragraphs: mutual capacitive touch sensing where TX is driven and RX is sensing, and force sensing with is self-capacitive because TX is driven and receive the sensing signal and RX is floated or grounded). Thus, it would also have been obvious to one of ordinary skill in the art to apply this time-sharing to Lotgering in view of Grau, Lee and Seok’s invention, in order to obtain the predictable result of touch and pressure sensing with the same electrodes (Lee’s translation’s pg. 8). By doing such combination, Lotgering in view of Grau, Lee and Seok also disclose:  
wherein the controller (Lotgering’s translation pg. 10 2nd paragraph: control unit [not shown]) sequentially samples signals associated with each of the first, second and third capacitive sensors (Lee’s translation’s pg. 6 5th paragraph and pg. 3 3rd-4th paragraphs: mutual capacitive touch sensing where TX is driven and RX is sensing, and force sensing with is self-capacitive because TX is driven and receive the sensing signal and RX is floated or grounded).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Lotgering in view of Grau and Schmid as applied above, in further view of Lee.
All limitations of claim 17 are disclosed as explained above for claim 8.  The capacitive sensors are mapped to the proximity sensors as explained above.

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lotgering in view of Grau, Schmid and Lee as applied above, in further view of Seok.
All limitations of claim 18 are disclosed as explained above for claim 9.
All limitations of claim 19 are disclosed as explained above for claim 10.
All limitations of claim 20 are disclosed as explained above for claim 11.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Liliana Cerullo whose telephone number is (571)270-5882. The examiner can normally be reached 8AM to 3PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LILIANA CERULLO/            Primary Examiner, Art Unit 2621